IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JERMAINE WALKER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4880

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 5, 2015.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Jermaine Walker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C,J., MARSTILLER and MAKAR, JJ., CONCUR.